Citation Nr: 0633225	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  02-07 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for atypical Raynaud's disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, granted service 
connection for Raynaud's disease, atypical, with a 
noncompensable evaluation, effective February 25, 1999.  

The veteran testified before the undersigned sitting at the 
RO (Travel Board hearing) in January 2003.  A transcript of 
that hearing is of record.  

The statutory and regulatory authority granting the veteran 
the right to a personal hearing before the Board both provide 
for "a hearing" and do not indicate that multiple hearings 
may be granted.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. 
§ 20.700 (2006) (emphasis added).  

In an April 2006 statement, the veteran requested a local 
hearing or a Travel Board hearing.  However, as the veteran 
has previously testified before the undersigned in January 
2003, his request for a second hearing on appeal is denied.  
In view of the remand that follows, however, the veteran is 
reminded that he is free to submit additional evidence 
pursuant to Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In September 2002 and August 2003 the Board remanded the 
claims of entitlement to an effective date prior to February 
25, 1999 for the grant of service connection for atypical 
Raynaud's disease and entitlement to an initial compensable 
evaluation for atypical Raynaud's disease for further 
development.  That development has been completed.  

In April 2005 the Board granted an effective date of 
September 2, 1994 for the grant of service connection for 
atypical Raynaud's disease.  Therefore, this issue is no 
longer in appellate status.  In April 2005 the Board also 
remanded the issue of entitlement to an initial compensable 
evaluation for further development.  That development has 
been completed.  

A November 2005 rating decision granted an initial evaluation 
of 40 percent for atypical Raynaud's disease, effective 
September 2, 1994.  Despite this higher initial evaluation, 
the veteran has not been awarded the highest possible 
evaluation.  As a result, he is presumed to be seeking the 
maximum possible evaluation and his claim remains in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).  

At the January 2003 Travel Board hearing the veteran raised a 
claim of entitlement to service connection for peripheral 
vascular disease.  This claim has not yet been adjudicated 
and is referred to the RO for appropriate action.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is also referred 
to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).    

In an April 2006 statement in response to the April 2006 
supplemental statement of the case (SSOC), the veteran 
indicated that he had a medical appointment in either May or 
June 2006 and requested that the treatment records generated 
at this appointment be considered as evidence.  These 
treatment records have not been associated with the claims 
file, in fact, the most recent records of treatment are from 
April 2004.  

While the veteran did not state that his appointment was 
scheduled at a VA facility, this is likely the case as all 
previous treatment for atypical Raynaud's disease has been at 
VA facilities, and in a January 2005 letter, the veteran 
stated that all of his medical records were with VA medical 
facilities.  

Even if the reported treatment in May or June 2006 was not at 
a VA medical facility, the RO/AMC should contact the veteran 
and attempt to obtain records of such treatment.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
specify the medical 
professionals/facilities that have 
provided treatment for atypical Raynaud's 
disease since April 2004, and then take 
all necessary steps to obtain these 
records.

2.  After ensuring the development is 
complete, re-adjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


